Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2020, has been entered.

Status of Claims


The following is a non-final Office Action in response to a request for continued examination for application number 15692680 filed on December 09, 2020. Claims 1-9, 12, and 20-25 were pending. Claims 10-11 and 13-19 have been canceled. No new claims have been added. Claims 1-4, 6-7, and 20-25 have been amended. Claims 1-9, 12, and 20-25 are currently pending and have been examined.

Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See 
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

The claims are replete with intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have little patentable weight.  Please find and correct all occurrences.  These are provided for example.  
The following claim phrases are intended use:
Independent Claim 1, line 1 - "for a real-time determination and real-time … ", line 4 - "… for a real-time determination …", line 4 - “… for pre-disapproval …”, line 8 - "… for the real-time determination …", lines 8-9 - “… for pre-disapproval …”, line 11 - "… for at least one of the one or more loans …", line 15 - “for the real-time pre-approval …” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 3, line 5 - "for the applicant.” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Dependent Claim 4, line 5 - "for the applicant.” This clause clearly refers to intended use; it does nothing positively; the clause at issue is not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; it is also not a positive step in the claim.
Independent Claim 20, line 2 - "for a real-time determination and real-time notifications, … ", page 6, lines 1-2 - "… for a real-time determination …", page 6, line 2 - “… for pre-disapproval or pre-approval …”, page 6, line 6 - "… for the real-time determination …", page 6, line 6 - "… for pre-disapproval or pre-approval …", page 6, line 8 - “… for at least one of the one …”, page 6, lines 12-13 - "… for the real-time pre-approval …" These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Independent Claim 23, lines 1-2 - "for a real-time determination and real-time notification, … ", lines 5-6 - "… for a real-time determination …", line 6 - “… for pre-disapproval or pre-approval …”, line 10 - "… for the real-time determination …", line 10 - “… for pre-disapproval or pre-approval …”, lines 12-13 - "… for at least one of the one or more loans …", lines 16-17 - “for the real-time pre-approval…” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.

Claim Objections







Independent Claim 23 is objected to because of the following informalities:
Line 4 recites “… program code configured to, …” Examiner is objecting to the “configured to” language as this can be construed as presuming to be a “means-plus-function” element to which 35 U.S.C. 112(f) applies. If Applicant did not intend to use “means-plus-function” language and invoke 35 U.S.C. 112(f), then Examiner recommends Applicant rewrite to remove “configured to” language. Examiner is not invoking 35 U.S.C. 112(f), but is interpreting the claim element under the broadest reasonable interpretation for “program code” which can be any set of software instructions to perform a specified function and to run on any general computer, or a computing system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent Claims 1, 20, and 23, and Dependent Claims 2-9, 12, 21-22, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
Independent Claim 1, lines 3, 7, 10, 18, and 21 recite “intermediary computing entity.” The term “intermediary computing entity” only appears in the claims portion of Applicant’s disclosure. The term “intermediary” can be found in the specification [0070] and [0090]-[0091], but the Examiner contends that an “intermediary” is not the same as an “intermediary computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Independent Claim 1, line 6 recites “lender computing entity.” The term “lender computing entity” only appears in the claims portion of Applicant’s disclosure. The term “lender” can be found in the specification in various paragraphs, but the Examiner contends that a “lender” is not the same as a “lender computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Independent Claim 20, line 3 recites “intermediary computing entity.” The term “intermediary computing entity” only appears in the claims portion of Applicant’s disclosure. The term “intermediary” can be found in the specification [0070] and [0090]-[0091], but the Examiner contends that an “intermediary” is not the same as an “intermediary computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Independent Claim 20, page 6, lines 3-4 recite “lender computing entity.” The term “lender computing entity” only appears in the claims portion of Applicant’s disclosure. The term “lender” can be found in the specification in various paragraphs, but the Examiner contends that a “lender” is not the same as a “lender computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Independent Claim 23, lines 1, 2, and 4 recite “intermediary computing entity.” The term “intermediary computing entity” only appears in the claims portion of Applicant’s disclosure. The term “intermediary” can be found in the specification [0070] and [0090]-[0091], but the Examiner contends that an “intermediary” is not the same as an “intermediary computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Independent Claim 23, lines 7-8 recite “lender computing entity.” The term “lender computing entity” only appears in the claims portion of Applicant’s disclosure. The term “lender” can be found in the specification in various paragraphs, but the Examiner contends that a “lender” is not the same as a “lender computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Dependent Claim 24, line 1 recites “intermediary computing entity.” The term “intermediary computing entity” only appears in the claims portion of Applicant’s disclosure. The term “intermediary” can be found in the specification [0070] and [0090]-[0091], but the Examiner contends that an “intermediary” is not the as an “intermediary computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))
Independent Claim 25, line 1 recites “intermediary computing entity.” The term “intermediary computing entity” only appears in the claims portion of Applicant’s disclosure. The term “intermediary” can be found in the specification [0070] and [0090]-[0091], but the Examiner contends that an “intermediary” is not the as an “intermediary computing entity.” As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011))

Lack of Algorithm
Independent Claim 1, line 10 recites “determining, by the intermediary computing entity and real-time …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining, by the intermediary computing entity and real-time …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 1, line 12 recites “performing an assessment …” and line 13 recites “performing the assessment …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing an (the) assessment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 1, lines 13-14 recites “… applying the plurality of parameters …” However, the specification does not provide details on what the limitation, “applying”, comprises.  The algorithms or steps/procedures taken to perform the function “… applying the plurality of parameters …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 3, lines 3 and 4 recite “determining that the applicant …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining that the applicant …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 4, line 2 recites “determining that the known applicant …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining that the known applicant …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 5, lines 1-2 recites “performing the assessment …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing the assessment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 5, line 3 recites “performing pre-underwriting to determine …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing pre-underwriting to determine …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 6, line 1 recites “performing the assessment …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing the assessment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 6, line 3 recites “providing one or more pre-offer options …” However, the specification does not provide details on what the limitation, “providing”, comprises.  The algorithms or steps/procedures taken to perform the function “providing one or more pre-offer options …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 7, line 1 recites “performing the assessment …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing the assessment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 9, lines 1-2 recite “performing the assessment …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing the assessment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 9, line 3 recites “performing pre-fulfillment …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing pre-fulfillment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 20, page 6, line 8 recites “determining, in real-time, to pre-approve …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining, in real-time, to pre-approve …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 20, page 6, lines 10 recites “performing an assessment …” and page 6, line 11 recites “performing the assessment …”However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing an (the) assessment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 20, line 11 recites “… applying the plurality of parameters …” However, the specification does not provide details on what the limitation, “applying”, comprises.  The algorithms or steps/procedures taken to perform the function “… applying the plurality of parameters …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 22, lines 3 and 4 recite “determining that the applicant …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining that the applicant …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 23, line 12 recites “determining, in real-time, to pre-approve …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining, in real-time, to pre-approve …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 23, line 14 recites “performing an assessment …” and line 15 recites “performing the assessment …” However, the specification does not provide details on what the limitation, “performing”, comprises.  The algorithms or steps/procedures taken to perform the function “performing an (the) assessment …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 23, line 15 recites “… applying the plurality of parameters …” However, the specification does not provide details on what the limitation, “applying”, comprises.  The algorithms or steps/procedures taken to perform the function “… applying the plurality of parameters …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 25, page 8, lines 1 and 2 recite “determining that the applicant …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “determining that the applicant …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














The Independent Claims 1, 20, and 23, and Dependent Claims 2-9, 12, 21-22, and 24-25 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “2019 Revised Patent Subject Matter Eligibility Guidance.”
Independent Claim 1 recites a method; and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. §101. Independent Claim 20 recites a non-transitory computer-readable medium; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101. Independent Claim 23 recites an intermediary computing entity; and therefore, is directed to the statutory class of a Machine grouping as one of the four categories of invention as recited in 35 U.S.C. §101.
Independent Claims 1, 20, and 23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to the abstract idea of “processing automobile loan applications,” which is grouped under “certain methods of organizing human activity” because it recites fundamental economic principles or practices, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an intermediary computing entity, a processor, memory, program code, an application programming interface (API), and a non-transitory computer-readable medium), the claims are directed to receiving a plurality of parameters; receiving first applicant information corresponding to an applicant; determining to pre-approve the applicant; performing an assessment of the first applicant information to derive assessment results; applying the plurality of parameters to the first applicant information; the assessment results indicate that the first applicant qualifies for the real-time pre-approval of one loan of the one or more loans offered by the lender; transmitting a lender notification comprising an indication to grant real-time approval of the one loan of the one or more loans offered by the lender; and transmitting an indication of the grant of real-time approval of the one loan of the one or more loans offered by the lender, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claims 1, 20, and 23 recite an abstract idea.




This judicial exception is not integrated into a practical application because, when analyzed under prong two of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements listed above in Independent Claims 1, 20, and 23, such as “an intermediary computing entity”, “a processor”, “memory”, “program code”, “an application programming interface (API)”, and “a non-transitory computer-readable medium” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of processing automobile loan applications. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system would be invoked merely as a tool.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “processing automobile loan applications” using computer technology (e.g., an intermediary computing entity, a processor, memory, program code, an application programming interface (API), and a non-transitory computer-readable medium). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, Independent Claims 1, 20, and 23 are not patent eligible.
The Dependent Claims 2-9, 12, 21-22, and 24-25 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claims 1, 20, and 23. 
Dependent Claims 2-9 and 12 are dependent on Independent Claim 1 and include all the limitations of Independent Claim 1; Dependent Claims 21-22 are dependent on Independent Claim 20 and include all the limitations of Independent Claim 20; and Dependent Claims 24-25 are dependent on Independent Claim 23 and include all the limitations of Independent Claim 23. Therefore, the Dependent Claims 2-9, 12, 21-22, and 24-25 recite the same abstract idea of “processing automobile loan applications”, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles or practices. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do recite an additional element of a user interface, but as a general computer component and at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP 2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103











































The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, not withstanding, that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.














































Independent Claims 1, 20, and 23, and Dependent Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (U. S. Patent Application Publication No. 20160171555 A1), herein referred to as Buerger, and in view of Forrester et al (U. S. Patent Application Publication No. 20150206234 A1), herein referred to as Forrester.

Independent Claims 1, 20, and 23
Buerger teaches a method for a real-time determination and real-time 
notifications, the method comprising: receiving, by the intermediary computing entity and via a second API, first applicant information corresponding to an applicant for the real-time determination for pre- disapproval or pre-approval of the one or more loans offered by the lender;
(See Buerger, [0044]-[0045])

transmitting, by the intermediary computing entity, an applicant notification comprising an indication of the grant of real-time approval of the at least one loan of the one or more loans offered by the lender. 
(See Buerger, FIG. 9J and 9K, and [0045])

Buerger does not teach, however, Forrester teaches receiving, by an intermediary computing entity and via a first application programming interface (API), a plurality of parameters for a real-time determination for pre-disapproval or pre-approval of one or more loans offered by a lender, wherein the plurality of parameters is transmitted from a lender computing entity of the lender;
(See Forrester, FIG. 6 and [0067])

determining, by the intermediary computing entity and in real-time, to pre-approve the applicant for at least one of the one or more loans offered by the lender, wherein
(a) the real-time determination is made by performing an assessment of the first applicant information to derive assessment results,
(See Forrester, FIG. 5 and [0061])

(b) performing the assessment comprises applying the plurality of, parameters to the first applicant information, and 
(See Forrester, FIG. 5 and [0061])

(c) the assessment results indicate that the applicant qualifies for the real-time pre-approval of the at least one loan of the one or more loans offered by the lender; and
(See Forrester, FIG. 5, and [0061] and [0063])

responsive to the real-time determination to pre-approve the applicant: transmitting, by the intermediary computing entity and via the first API, a lender notification comprising an indication to grant real-time approval of the at least one loan of the one or more loans offered by the lender, and
(See Forrester, FIG. 5, and [0061] and [0063])

a non-transitory computer-readable medium comprising computer-readable instructions for a real-time determination and real-time notifications, the computer-readable instructions comprising instructions that cause an intermediary computing entity to:
(See Forrester, [0030] and [0038])

an intermediary computing entity for a real-time determination and real- time notifications, the intermediary computing entity comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the intermediary computing entity to: 
(See Forrester, FIG. 1 and [0037]-[0038])
Forrester teaches providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with a financial service provider. It would have been obvious to one of ordinary skill in the art to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide the method and computing systems for financing sales of items through a real-time application programming interface (API) to provide enhanced financing information to prospective buyers of automotive vehicles based on their personal financial profile. Numerous lender-sponsored online loan applications have emerged that allow buyers to reach some level of clarity with respect to how much they can reasonably afford, but with the current technology and complex processes to buy an automotive vehicle online, the buyer is unable to view loan information integrated with an automotive vehicle listing or multiple listings. To conduct this loan application process for each desired vehicle, a buyer may spend a significant portion of time, potentially missing an opportunity to purchase a desired vehicle, or approach a purchase uninformed on alternative loan terms that may apply to the desired automotive vehicle.



Dependent Claim 12
Buerger and Forrester disclose the limitations of Independent Claim 1.
Forrester does not teach, however, Buerger teaches the method of claim 1, wherein the at least one loan is an auto loan. 
(See Buerger, FIG. 6 and [0118])

Dependent Claims 2-9, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Buerger et al (U. S. Patent Application Publication No. 20160171555 A1), herein referred to as Buerger, in view of Forrester et al (U. S. Patent Application Publication No. 20150206234 A1), herein referred to as Forrester, and in further view of Pawlusiak et al (U. S. Patent Application Publication No. 20130080316 A1), herein referred to as Pawlusiak.

Dependent Claims 2, 21, and 24
Buerger and Forrester disclose the limitations of Independent Claims 1, 20, and 23.
Buerger and Forrester do not teach, however, Pawlusiak teaches the method of claim 1, wherein the first applicant information is input by the applicant via an application form displayed via a user interface.
(See Pawlusiak, FIG. 2b and [0033]-[0034]) 
Pawlusiak teaches expedited credit and loan processing. It would have been obvious to one of ordinary skill in the art to include expedited credit and loan processing, as in Pawlusiak, and to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an integrated method and system for expeditiously determining the credit worthiness of a borrower and processing a loan using electronic lending. There is a need for a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan process and can execute the approved loan in real-time.
 
Dependent Claims 3, 22, and 25
Buerger and Forrester disclose the limitations of Independent Claims 1, 20, and 23. 
Buerger, Forrester, and Pawlusiak disclose the limitations of Dependent Claims 2, 21, and 24.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 2, wherein receiving first applicant information further comprises: determining that the applicant is a known applicant; and
(See Buerger, [0033])

responsive to determining that the applicant is a known applicant, pre-populating                    the application form with second applicant information for the applicant. 
(See Buerger, [0132])



Dependent Claim 4
Buerger and Forrester disclose the limitations of Independent Claim 1. 
Buerger, Forrester, and Pawlusiak disclose the limitations of Dependent Claims 2 and 3.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 3, further comprising: determining that the known applicant is an invitation-to-apply (ITA) applicant having pre-application creditworthiness information on file with the lender; and
(See Buerger, [0065])   

Buerger and Forrester do not teach, however, Pawlusiak teaches using the pre-application creditworthiness information as the second applicant information for the applicant.
(See Pawlusiak, [0043])
Pawlusiak teaches expedited credit and loan processing. It would have been obvious to one of ordinary skill in the art to include expedited credit and loan processing, as in Pawlusiak, and to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an integrated method and system for expeditiously determining the credit worthiness of a borrower and processing a loan using electronic lending. There is a need for a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan process and can execute the approved loan in real-time.

Dependent Claim 5
Buerger and Forrester disclose the limitations of Independent Claim 1.
Buerger and Forrester do not teach, however, Pawlusiak teaches the method of claim 1, wherein performing the assessment further comprises: performing pre-underwriting to determine whether the first applicant information satisfies the plurality of parameters.
(See Pawlusiak, [0043])
Pawlusiak teaches expedited credit and loan processing. It would have been obvious to one of ordinary skill in the art to include expedited credit and loan processing, as in Pawlusiak, and to include providing personalized financing information via a dealership website using a real-time application programming interface (API) associated with the a financial service provider, as in Forrester, to improve and/or enhance the technology for generating pre-approved financial product offers, such as credit offers, after evaluating customer information, as in Buerger, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide an integrated method and system for expeditiously determining the credit worthiness of a borrower and processing a loan using electronic lending. There is a need for a faster, more efficient, more cost-effective credit application process that uniformly makes credit determinations earlier in the loan process and can execute the approved loan in real-time.

Dependent Claim 6
Buerger and Forrester disclose the limitations of Independent Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Dependent Claim 5.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 5, wherein performing the assessment further comprises: providing one or more pre-offer options to the applicant responsive to the first applicant information satisfying the plurality of parameters related to the pre--underwriting.
(See Buerger, [0125])

Dependent Claim 7
Buerger and Forrester disclose the limitations of Independent Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Dependent Claims 5 and 6.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 6, wherein performing the assessment further comprises: receiving, as input via an interface by the applicant, a pre-offer selection of the one or more pre-offer options. 
(See Buerger, [0044])

Dependent Claim 8
Buerger and Forrester disclose the limitations of Independent Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Dependent Claims 5, 6, and 7.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 7, wherein the pre-offer selection corresponds to an auto loan.
(See Buerger, [0065])

Dependent Claim 9
Buerger and Forrester disclose the limitations of Independent Claim 1.
Buerger, Forrester, and Pawlusiak disclose the limitations of Dependent Claims 5, 6, 7, and 8.
Forrester and Pawlusiak do not teach, however, Buerger teaches the method of claim 8, wherein performing the assessment further comprises: performing pre-fulfillment on the pre-offer selection.
(See Buerger, [0042])

Response to Arguments






























































The following is a non-final Office Action in response to a request for continued examination for application number 15692680 filed on December 09, 2020. Claims 1-9, 12, and 20-25 were pending. Claims 10-11 and 13-19 have been canceled. No new claims have been added. Claims 1-4, 6-7, and 20-25 have been amended. Claims 1-9, 12, and 20-25 are currently pending and have been examined.
The specification objection in 3.a. of the Final Office Action dated August 27, 2020, is hereby withdrawn. Applicant has satisfactorily amended to correct the specification objection 3.a. identified in the same Final Office Action dated August 27, 2020. 
The claim objections in 6.a. and 7.a. of the Final Office Action dated August 27, 2020, are hereby withdrawn. Applicant has amended Claims 3 and 20 to correct the claim objections of the Final Office Action dated August 27, 2020. 
The rejections under 35 U. S. C. §112(b) in the Final Office Action dated August 27, 2020, for Dependent Claims 3 and 4 in 9.a. and 9.d. of the Final Office Action dated August 27, 2020, to clarify that the information is a second type of information associated with the applicant, are hereby withdrawn. However, the rejections under 35 U. S. C. §112(b) in the Final Office Action dated August 27, 2020, for Dependent Claims 22 and 25 in 9.e. and 9.h. of the Final Office Action dated August 27, 2020, to clarify that the information is a second type of information associated with the applicant, are NOT hereby withdrawn, as Dependent Claims 22 and 25 have not been amended to correct for the clarification of the second applicant information as in Dependent Claims 3 and 4.
The rejections under 35 U. S. C. §112(b) in the Final Office Action dated August 27, 2020, for Dependent Claims 3, 22, and 25 in 9.b., 9.f., and 9.i. of the Final Office Action dated August 27, 2020, to advance prosecution of the current application by removing “a portion of”, are hereby withdrawn.  
In the context of 35 U.S.C. §101, Applicant does not agree that Claims 1-9, 12, and 20-25 are directed to an abstract idea, Applicant respectfully submits that even if the claims were directed to an abstract idea, the claims, at a minimum, integrate the abstract idea into a practical application. Specifically, the claims include meaningful limitations that transform the nature of the claims into a patent-eligible application of an abstract idea. Alice Corp. Pty. Ltd v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014).
Examiner has considered these arguments and is not persuaded. Examiner argues that the Applicant has failed to provide a persuasive analysis with facts to support how the claims are not directed to an abstract idea; and is only making statements, that even if the claims were directed to an abstract idea, the claims, at a minimum, integrate the abstract idea into a practical application. Examiner also argues that the claims do not purport to improve the functioning of the computer itself. It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Examiner argues that the courts have indicated the following examples may not be sufficient to show an improvement in computer functionality: 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017), which can be construed as being similar to using any computer for processing automobile loan applications.
Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), which is being again construed as including any computer for processing automobile loan applications.
Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 20, and 23, and Dependent Claims 2-9, 12, 21-22, and 24-25 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §101, Applicant argues that the additional elements recited in Claims 1, 20, and 23 as "an intermediary computing entity, an application programming interface (API), a non-transitory computer readable medium, a processor, a memory, and program code that relate to computing components" are not recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computing components, and thus are a practical application of the abstract idea. Applicant continues to argue that the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.  Applicant finally argues that, at a minimum, the additional elements recited in Independent Claims 1, 20, and 23 are beyond mere instructions to apply a judicial exception. Furthermore, such elements also hold true with respect to the claimed invention in these claims including additional elements that are sufficient to amount to significantly more than a judicial exception-and integrate any alleged abstract idea into a practical application. 
Examiner has considered these arguments and is not persuaded. Again, Examiner argues that the Applicant has failed to provide a persuasive analysis with facts to support how the additional elements are not recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computing components, and thus are a practical application of the abstract idea; and is only making statements, that even if the claims integrated the abstract idea into a practical application, at a minimum, the additional elements recited in Independent Claims 1, 20, and 23 are beyond mere instructions to apply a judicial exception. 
Examiner continues to argue that when analyzed under step 2B above (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “processing automobile loan applications” using computer technology (e.g., an intermediary computing entity, a processor, memory,  program code, an application programming interface (API), and a non-transitory computer-readable medium). Therefore, the use of these additional elements do no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Examiner continues to argue that the claims are directed to receiving a plurality of parameters; receiving first applicant information corresponding to an applicant; determining to pre-approve the applicant; performing an assessment of the first applicant information to derive assessment results; applying the plurality of parameters to the first applicant information; the assessment results indicate that the first applicant qualifies for the real-time pre-approval of one loan of the one or more loans offered by the lender; transmitting a lender notification comprising an indication to grant real-time approval of the one loan of the one or more loans offered by the lender; and transmitting an indication of the grant of real-time approval of the one loan of the one or more loans offered by the lender, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Examiner continues to assert that Applicant see MPEP 2106.05 (a) (II), where it is stated that “to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”  Examiner can only find the generic computer components of an intermediary computing entity, a processor, memory, program code, an application programming interface (API), and a non-transitory computer-readable medium that stores and executes computer instructions used in processing automobile loan applications. Examiner is unable to find a computer and an algorithm(s) that clearly link the two to the claimed functions. See also MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
Examiner continues to argue that examples that the courts have indicated may not be sufficient to show an improvement to technology include:
A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); which is similar to the commonplace business method of processing automobile loan applications.
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; which is similar to receiving a plurality of parameters and first application information, performing an assessment to indicate that the applicant qualifies, and then transmitting an indication to grant real-time approval.
The claims do not amount to significantly more than the abstract idea because as was described previously they amount to mere instructions to implement an abstract idea on a generic computer.  Furthermore, the claims include no indication that they involved an ordered combination of steps that are enough to indicate that the claims include material that amounts to be significantly more than the abstract idea. Therefore, Examiner argues that Applicant arguments are not persuasive and that Independent claims 1, 20, and 23, and Dependent Claims 2-9, 12, 21-22, and 24-25 do not qualify as eligible subject matter and stand rejected under 35 U.S.C. §101.
In the context of 35 U.S.C. §103, Applicant argues that Buerger and Cain do not disclose or suggest an architecture with an intermediary; and that Buerger does not make use of an intermediary for conducting an assessment for pre-disapproval or pre-approval of one or more loans offered by a lender (that is, a financial institution). 
Examiner has considered these arguments and is not persuaded. Examiner argues that the instant claims do not claim an architecture with an intermediary. The limitation “intermediary computing entity” is the claimed subject matter, and as noted above in the 35 U. S. C. §112(a) rejection for Independent Claims 1, 20, and 23, Examiner is unable to find any disclosure or support for the limitation “intermediary computing entity” in the specification. Examiner is able to find some limited support for an “intermediary”, but only as to what an “intermediary” could be. Examiner continues to argue that an “intermediary computing entity” is NOT the same as an “intermediary.” Thus, the Applicant’s argument is not persuasive.
As US Patent Application Publication No. 20150206234 A1 to Forrester is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claims 20 and 23, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1, 20, and 23 are not patentable. Independent Claims 1, 20, and 23 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Forrester, with FIG. 5 and FIG. 6, and [0061]; [0063]; and [0067] now applying to amended sections for Independent Claim 1, and similarly Independent Claims 20 and 23. Therefore, the amended Independent Claims 1, 20, and 23 stand rejected under 35 U.S.C. §103.
In the context of 35 U.S.C. §103, Applicant argues that in Buerger once a determination has been made on which product offerings (e.g., pre-approved loan offers) to assign to a customer, such offerings are stored in a central database so that they may be communicated and presented to the customer through a user interface such as a website or mobile app. Therefore, Buerger does not disclose or suggest real--time determinations for pre-disapproval or pre-approval of one or more loans offered by a lender. Instead, the "real-time" aspect described in Buerger has to do with delivery of the pre-approved loan offers, and not the determination of making such loan offers. Further, Cain also does not disclose or suggest real-time determinations for pre-disapproval or pre-approval of one or more loans offered by a lender. In fact, Cain does not disclose or suggest any real-time aspects.
	As US Patent Application Publication No. 20150206234 A1 to Forrester is being applied to much of the amended subject matter (See 35 U.S.C. 103 Analysis above) for Independent Claim 1, and similarly Independent Claims 20 and 23, Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, Independent Claims 1, 20, and 23 are not patentable. Independent Claims 1, 20, and 23 stand rejected under 35 U.S.C §103 in the analysis above, and are therefore, not patentable in view of Forrester, with FIG. 5 and FIG. 6, and [0061]; [0063]; and [0067] now applying to amended sections for Independent Claim 1, and similarly Independent Claims 20 and 23. 
	Therefore, the amended Independent Claims 1, 20, and 23 stand rejected under 35 U.S.C. §103. Dependent Claims 2-9 and 12, which depend from Independent Claim 1, stand rejected under 35 U.S.C. §103; Dependent Claims 21-22, which depend from Independent Claim 20, stand rejected under 35 U.S.C. §103; and Dependent Claims 24-25, which depend from Independent Claim 23, stand rejected under 35 U.S.C. §103.

Conclusion
























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Denbo  (U. S. Patent No. 10032218 B1) – Customized Lending Product System and Method
Denbo recites a computer-implemented method providing an application form configured for electronic display and data entry, receiving loan application data via the form, and providing selectable lending product features based on the loan application data. The selectable lending product features include an approved range of selectable credit options. Each of the selectable credit options has a different associated amount of required collateral.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN CHISM/
Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692